          Case 1:19-cr-00484-KMW Document 92
                                          93 Filed 07/19/21
                                                   07/21/21 Page 1 of 1



                                                                              USDC SDNY
                                 Michael D. Horn                              DOCUMENT
                                      Counselor-at-Law                        ELECTRONICALLY FILED
                              31-19 Newtown Ave., Suite 500                   DOC #:
                                    Astoria, NY 11102                         DATE FILED: 7/21/21



                                                              July 19, 2021

Via ECF Only
Honorable Kimba M. Wood
United States District Court Judge
United States District Court
                                                                      MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY. 10007

         Re:    U.S. v. Oris Sanchez Olivo
                Case 19-cr-484 (KMW)

Your Honor,

        I write to request permission for Ms. Sanchez Olivo to visit her husband, Danibel Luis, at
the Otisville Correctional Facility. I understand visit time is available this Thursday, July 22,
2021. By this letter we respectfully request that the Court grant her 48 hours to travel with her Granted
children and return after visiting her husband who is a prisoner in Otisville.                    -KMW
         Your consideration of this request is respectfully appreciated.

                                                              Yours truly,
      SO ORDERED.

      Dated: July 21, 2021                                    Michael D. Horn
      New York, NY                                            Michael D. Horn, Esq.
                                                              Counsel for the Defense
                /s/ Kimba M. Wood                             31-19 Newtown Ave, #500
                                                              Astoria, NY 11102
      THE HONORABLE KIMBA M. WOOD
      UNITED STATES DISTRICT JUDGE                            (718) 777-7717

cc:      Elizabeth Espinosa (Via ECF)
         Assistant United State Attorney
